

[logo.jpg]


OPTION AGREEMENT


EFFECTIVE DATE:  May 18, 2009
 
This Option Agreement (the “Agreement”) is made by and between GVI Security
Video Management Solutions, LLC (“GVI”), a Delaware limited liability company
with its principal place of business in 2801 Trade Center Dr., Suite 120,
Carrollton, TX 75007; GVI Solutions, Inc. (“Parent”), a Delaware corporation
with its principal place of business in 2801 Trade Center Dr., Suite 120,
Carrollton, TX 75007; PacketNVR, LLP (“PNVR”) an Illinois limited liability
partnership with its principal place of business in 1043 Catherine Avenue,
Naperville, IL 60540; and Omeon, Inc. (“Omeon”), an Iowa corporation  with its
principal place of business in 7312 Beckett Drive, NE, Cedar Rapids, IA 52402.
Each of GVI, PNVR and Omeon a “Party”, and collectively the “Parties”.


Recitals


A. Omeon provides custom software development with expertise in video processing
technologies, specializing in video security and web based video delivery, and
will continue to do so for existing and new clients following the execution of
this document.


B.  GVI is purchasing from PNVR all rights, title and interest in the version
1.1 of a certain video capture software, the “PacketNVR Software”, by way of an
“Intellectual Property Assignment Agreement” between GVI and PNVR.


C. GVI will compensate PNVR for such assignment as per the terms of this
Agreement.


D. GVI is contracting Omeon to support version 1.1 of the PacketNVR Software,
and any later acquired versions, if any, by way of a separate “Software Support
and Development Agreement” between GVI and Omeon.


E. GVI is a wholly-owned subsidiary of Parent, and Parent will guaranty the
payment obligations of GVI hereunder.


F. GVI desires to grant Omeon a license to further develop the features and
functionalities of the PacketNVR Software, for Omeon’s internal development
purposes only, on a non-exclusive basis, and to contract with Omeon for the
right and option to obtain from Omeon further developments of the PacketNVR
Software made by or for Omeon, by way of this Agreement (i.e. the “Option
Agreement”).
 

--------------------------------------------------------------------------------


 
F. The Parties want to sign this Option Agreement to give GVI the option to
purchase, and Omeon the right to compel GVI to purchase, all new versions that
may be developed of the PacketNVR Software by Omeon pursuant to any licenses
under this Agreement.


G. Collectively, the Intellectual Property Assignment Agreement, the Option
Agreement and the Software Development and Support Agreement to be referred to
as the “Definitive Agreements”.


Agreement


For good and valuable consideration, the sufficiency of which is acknowledged,
the parties agree as follows:


1. License Grant to Omeon. Subject to the terms and conditions of this
Agreement, GVI hereby grants Omeon a limited, revocable, worldwide,
non-exclusive, non-transferable, non-sublicenseable (except as permitted by this
Agreement) right and license to reproduce, prepare derivative works and
otherwise use the object and/or source code version of the PacketNVR Software,
including all subsequent versions that may be delivered to GVI hereunder, solely
in connection with and for the purposes of further developing the
functionalities of the PacketNVR Software.
 
2. General Usage Restrictions.
 
2.1 Omeon will not use the PacketNVR Software for any purposes beyond the scope
of the licenses granted in this Agreement.
 
2.2 Without limiting the generality of the foregoing, Omeon will not (i)
install, use or knowingly permit the use of the PacketNVR Software; (ii) market
or distribute the PacketNVR  Software; (iii) assign, sublicense, market, sell,
lease, rent, distribute or otherwise transfer or convey, or pledge as security
or otherwise encumber, Omeon’s rights under the license granted in Section 2.1;
(iv) use the PacketNVR Software in any time-sharing or service bureau
arrangement, including, without limitation, any use to provide services or
process data for the benefit of, or on behalf of, any third party; (v) combine
or integrate the PacketNVR Software with hardware, software or technology not
expressly contemplated hereunder; and (vi) except as otherwise provided herein,
decompile, disassemble, reverse engineer or otherwise attempt to reconstruct,
obtain or perceive the source code from which any component of the PacketNVR
Software is compiled or interpreted, and Omeon hereby acknowledges that nothing
in this Agreement shall be construed to grant Omeon any right to use or
otherwise obtain access to, any such source code from which any software
component of the PacketNVR software is compiled or interpreted.
 
2.3 Omeon shall not knowingly enter into any contractual relationship or other
legally binding obligation with any third party which shall have the intended
purpose or effect of encumbering the use by GVI of the PacketNVR Software.
 
2.4 Omeon shall include all proprietary notices and legends of GVI upon any and
all copies of and developments on the PacketNVR Software made by Omeon. Omeon
shall not remove, alter or obscure any such proprietary notice or legend.
 
2.

--------------------------------------------------------------------------------


 
3. Omeon Development of Future Versions. Omeon agrees to run concurrent
developments of all new versions of the PacketNVR Software in accordance with
the schedule established in Exhibit A. Under the terms of this Agreement, Omeon
may further develop versions 1.2, 1.3 and 2.0. of the PacketNVR Software.
 
4. GVI’s Options to Purchase and Cost Structure.
 
4.1 Version 1.2. In the event that Omeon develops version 1.2 of the PacketNVR
Software, and provided such version 1.2 meets all the specifications, features
and functions set forth in Exhibit B (the “Specified Functionality
Requirements”), Omeon shall notify GVI of such development. GVI shall perform
Acceptance Tests, as provided in Section 9, and upon Acceptance of such version
1.2, GVI shall have the option to purchase such software and associated
intellectual property rights for a total price of: (a) one hundred and ten
thousand dollars (US$110,000.00) to Omeon, which amount shall be due and payable
solely if there is, and upon, an Acceptance of version 1.2 alpha of the
PacketNVR Software by GVI, as per the terms of Section 9; and (b) thirty-six
thousand three hundred and ninety-nine dollars (US$36,399.00) to Omeon, which
amount shall be due and payable solely if there is, and upon, upon, an
Acceptance of the final version 1.2 of the PacketNVR Software by GVI, as per the
terms of Section 9.  If GVI chooses not to purchase the version 1.2 of the
PacketNVR Software, and provided such version 1.2 meets all the Specified
Functionality Requirements, Omeon shall have the right to compel GVI to purchase
the software and all associated intellectual property rights. If Omeon exercises
this right, GVI shall have the obligation to purchase the aforementioned
software for a total price of one hundred and forty-six thousand and
three-hundred ninety-nine dollars (US$146,399.00). (A summary of  potential
payments under this Agreement and the Intellectual Property Assignment Agreement
is hereby detailed in Exhibit D).
 
4.2 Requirements of Version 1.2. The Specified Functionality Requirements of
version 1.2 of the PacketNVR Software shall include but are not limited to,
supporting GVI branded cameras (IP series), incorporate the functions and
features set of version 1.1. of the software; and meeting the Acceptance
criteria established in this Agreement.
 
4.3 Version 1.3. In the event that Omeon develops version 1.3 of the PacketNVR
Software, and provided such version 1.3 meets all the Specified Functionality
Requirements, Omeon shall notify GVI of such development. GVI shall perform
Acceptance Tests, as provided in Section 9, and upon Acceptance of such version
1.3, GVI shall have the option to purchase such software and associated
intellectual property rights for a total price of: (a) ninety thousand dollars
(US$90,000.00) to Omeon, which amount shall be due and payable solely if there
is, and upon, an Acceptance of version 1.3 alpha of the PacketNVR Software by
GVI, as per the terms of Section 9; and (b) thirty-one thousand three hundred
and ninety-nine dollars (US$31,399.00) to Omeon, which amount shall be due and
payable solely if there is, and upon, upon, an Acceptance of the final version
1.3 of the PacketNVR Software by GVI, as per the terms of Section 9.   If GVI
chooses not to purchase the version 1.3 of the PacketNVR Software, and provided
such version 1.3 meets all the Specified Functionality Requirements, Omeon shall
have the right to compel GVI to purchase the software and all associated
intellectual property rights. If Omeon exercises this right, GVI shall have the
obligation to purchase the aforementioned software for a total price of one
hundred and twenty-one thousand thee hundred and ninety-nine dollars
(US$121,399.00).
 
3.

--------------------------------------------------------------------------------


 
4.4 Requirements of Version 1.3. The Specified Functionality Requirements of
version 1.3 of the PacketNVR Software shall include but are not limited to,
supporting Samsung branded digital video recorders (“DVRs”), supporting the
viewing of multiple servers and DVRs simultaneously, incorporate the functions
and features set of version 1.1. and 1.2. of the software, as well as meeting
the Acceptance criteria established in this Agreement.
 
4.5 Version 2.0.  In the event that Omeon develops version 2.0 of the PacketNVR
Software, and provided such version 2.0 meets all the Specified Functionality
Requirements, Omeon shall notify GVI of such development. GVI shall perform
Acceptance Tests, as provided in Section 9,  and upon Acceptance of such version
2.0, GVI shall have the option to purchase such software and associated
intellectual property rights for a total price of:  (a) ninety-nine thousand
dollars (US$99,000.00) to Omeon, which amount shall be due and payable solely if
there is, and upon, an Acceptance of version 2.0 alpha of the PacketNVR Software
by GVI, as per the terms of Section 9; and (b) thirty-three thousand seven
hundred and ninety-eight dollars (US$33,798.00) to Omeon, which amount shall be
due and payable solely if there is, and upon, upon, an Acceptance of the final
version 2.0 of the PacketNVR Software by GVI, as per the terms of Section 9; and
(c)  eighty-six thousand dollars (US$86,000.00) to PacketNVR, which amount shall
be due and payable solely if there is, and upon, an Acceptance of version 2.0
alpha of the PacketNVR Software by GVI, as per the terms of Section 9; and (d)
twenty-nine thousand dollars (US$29,000.00) to PacketNVR, which amount shall be
due and payable solely if there is, and upon, upon, an Acceptance of the final
version 2.0 of the PacketNVR Software by GVI, as per the terms of Section 9
.  If GVI chooses not to purchase the version 2.0 of the PacketNVR Software, and
provided such version 2.0 meets all the Specified Functionality Requirements,
Omeon shall have the right to compel GVI to purchase the software and associated
intellectual property rights. If Omeon exercises this right, GVI shall have the
obligation to purchase the aforementioned software for a total price of two
hundred and forty- seven thousand one-hundred ninety-eight dollars
(US$247,198.00), divided in two separate payments: (a) one payment of one
hundred and thirty-two seven-hundred ninety-eight thousand dollars
(US$132,798.00) to Omeon; and (b) one payment of one hundred and fifteen
thousand dollars (US$115,000.00) to PNVR.
 
4.6 Requirements of Version 2.0. The Specified Functionality Requirements of
version 2.0 of the PacketNVR Software shall include but are not limited to, all
functions and features set of versions 1.1, 1.2 and 1.3, as well as meeting the
Acceptance criteria established in this Agreement.
 
5. GVI Obligations.  In the event GVI exercises its option to purchase the
developed versions 1.2, 1.3 and 2.0 of the PacketNVR Software, or if in the
alternative, Omeon exercises its right to compel GVI to purchase versions 1.2,
1.3 and 2.0, or any combination of GVI exercising its options and Omeon
exercising its rights to compel purchase with respect to versions 1.2, 1.3, and
2.0 resulting in versions 1.2, 1.3, and 2.0 being transferred to GVI and
provided such developed versions meet the Specified Functionality Requirements
and/or any acceptance criteria established in this Agreement, GVI shall be
obligated to remit the payments described in Section 4 of this Agreement.
 
6. GVI Obligations, if selling its interests to a third party. GVI hereby
covenants that in the event it sells the PacketNVR Software to a third party,
such third party shall be bound by this Agreement and the Software Development
and Support Agreement, including all the terms and provisions of this Agreement.
 
4.

--------------------------------------------------------------------------------


 
7. Ownership of Development. Provided GVI purchases a particular version of the
PacketNVR Software, Omeon hereby irrevocably assigns, grants and conveys to GVI
all right, title and interest, now existing or that may exist in the future, in
and to any intellectual property rights in any further development of such
version of the PacketNVR Software or work product created by Omeon, on behalf of
Omeon by its contractors, or to which Omeon contributes (collectively the
“Development”); and including all copyrights, trademarks, moral rights and other
intellectual property rights (including but not limited to patent rights)
relating thereto. Omeon agrees that any and all Development shall be and remain
the property of GVI. Omeon agrees to execute, at GVI’s request and expense, all
documents and other instruments necessary or desirable to confirm such
assignment, including without limitation, the intellectual property assignment
set forth as Exhibit C (“Assignment of Intellectual Property Rights”).  In the
event that Omeon does not, for any reason, execute such documents within a
reasonable time of GVI’s request, Omeon hereby irrevocably appoints GVI as
Omeon’s attorney-in-fact for the purpose of executing such documents on Omeon’s
behalf, which appointment is coupled with an interest. Omeon shall not attempt
to register any works created by Omeon pursuant to this Agreement at the U.S.
Copyright Office, the U.S. Patent & Trademark Office, or any foreign copyright,
patent, or trademark registry. Omeon retains no rights in the Developments and
agrees not to challenge GVI’s ownership of the rights embodied in the
Development.  Omeon further agrees to assist GVI in every proper way to enforce
GVI’s rights relating to the Development in any and all countries, including,
but not limited to, executing, verifying and delivering such documents and
performing such other acts (including appearing as a witness) as GVI may
reasonably request for use in obtaining, perfecting, evidencing, sustaining and
enforcing GVI’s rights relating to the Development.
 
8. Artist’s, Moral, and Other Rights. If Omeon has any rights, including without
limitation “artist’s rights” or “moral rights,” in the Development which cannot
be assigned (the “Non-Assignable Rights”), Omeon agrees to waive enforcement
worldwide of such rights against GVI. In the event that Omeon has any such
rights that cannot be assigned or waived Omeon hereby grants to GVI a
royalty-free, paid-up, exclusive, worldwide, irrevocable, perpetual license
under the Non-Assignable Rights to (i) use, make, have made, sell, offer to
sell, import, and further sublicense the Development, and (ii) reproduce,
distribute, create derivative works of, publicly perform and publicly display
the Development in any medium or format, whether now known or later developed.
 
9. Acceptance Criteria. GVI will test and evaluate the Development (the “Alpha
Test”) promptly after the delivery of the Development to GVI (the “Delivery
Date”). After finishing the Alpha Test, GVI may, at its option and upon notice
to Omeon, conduct additional tests (the “Beta Test”), for purposes of
determining whether the Development conforms to the Specified Functionality
Requirements (collectively, the Alpha Test and Beta Test to be referred as the
“Acceptance Tests”). The total period for the Acceptance Tests shall last no
more that seventy five (75) days. In the event that such Acceptance Tests reveal
any nonconformity of the Development with respect to the Specified Functionality
Requirements, GVI will promptly notify Omeon, and Omeon will immediately
thereafter undertake to modify the Development to correct any such nonconformity
with respect to the Specified Functionality Requirements, and will provide GVI
with a corrective action plan within ten (10) days of receipt of GVI’s notice of
nonconformity.  The corrective action plan shall identify a reasonable time
period (the “Corrective Period”) for Omeon to complete the corrective measures
and deliver the corrected Development to GVI.  Omeon will deliver and/or install
any such corrected Development, or configure or otherwise modify any applicable
component of any such Development, as applicable, and will further deliver to
GVI any applicable modifications to any source code, documentation, technical
reference and/or user manuals, in accordance with the delivery procedures,
methods or other requirements otherwise applicable to the initial delivery set
forth in Section 4. In the event Omeon fails to correct any nonconformity of the
PacketNVR Software with respect to the Specified Functionality Requirements
within the Corrective Period, GVI will have the right to refuse to purchase the
PacketNVR Software, pursuant to this Agreement, and Omeon shall not be able to
exercise its right to compel GVI to buy.  If and when such Acceptance Tests
establish, in GVI’s reasonable determination, that the Development conforms to
the Specified Functionality Requirements, GVI will so notify Omeon, and the date
upon which GVI so notifies Omeon will be considered the “Acceptance” date
hereunder.  The Parties agree, for the purposes of this Section 9, to act in
good faith at all times and to exercise reasonable commercial efforts to notify
the other Party promptly in the case of any non-conformance, the implementation
of any modification or corrective measure and/or Acceptance or non-Acceptance of
the PNVR Software.
 
5.

--------------------------------------------------------------------------------


 
10. Representations, Warranties.
 
10.1 Mutual Warranties. The Parties represent and warrant that they have the
full right and authority to enter into this Agreement and perform their
obligations hereunder.
 
10.2 Omeon Warranties. Omeon warrants that (i) the Development will not infringe
upon any copyright; (ii) the Development will conform to the specifications
provided in Exhibit B; (iii) the Development will not contain any computer virus
or other code intended to, and/or capable of, disabling operation or full or
partial functionality of the Custom Software, including, without limitation, any
“time bomb,” “Trojan horse,” or “cancelbot,” as such terms are regularly
understood in the software industry; (iv) it will at all times comply with
applicable laws, rules and regulations of any governing authority have
jurisdiction over the Parties and/or the Development; (v) the Development does
not contain any third party code subject to fees or royalties, and (vi) only
contains third party code that is (y) authorized by a GVI officer (Vice
President level or higher) and (z) in compliance with all license requirements
of third party providers; as described in Exhibit F of this Agreement; and (vii)
the Development will not knowingly infringe upon any U.S. patent as of Effective
Date, trademark, right of publicity or privacy, or any other proprietary right
of any person, whether contractual, statutory or common law.  Furthermore, after
Acceptance of the version 1.1 of the PNVR Software  (the “Software Warranty
Period”), Omeon warrants that it shall, within the response times agreed upon by
the Parties, provide all technical support, upgrades, updates, enhancements and
correct any errors, defects, malfunctions and/or bugs in all accepted versions
by GVI of the PNVR Software (i.e. 1.2, 1.3 and/or 2.0), which prevent such PNVR
Software from operating in accordance with all the specifications, features and
functions set forth in Exhibit B (the “Specified Functionality Requirements”),
under the warranty service levels set forth in Exhibit E (the “Warranty Service
Levels”). As part of this Warranty, Omeon shall (a) provide to GVI updates,
modifications, enhancements and any source code, documentation, technical
reference and/or user manuals revised to reflect any updates to any and all
versions of the PNVR Software; and (b) support, maintain, adapt, reconfigure,
repair, replace, further develop or otherwise modify any and all versions of the
PacketNVR Software, as may be required to ensure continued and ongoing
conformity thereof with any Specified Functionality Requirements, including,
without limitations, all technical requirements and performance standards
requested by GVI. All materials, code, documentation, software, technical
reference and/or user manuals shall be delivered in a format agreed by the
Parties, in original form, and Omeon will retain no copies except as required to
provide the services under this Agreement.
 
6.

--------------------------------------------------------------------------------


 
11. Indemnity. Omeon agrees to indemnify Parent and each of its subsidiaries
(including GVI), from any and all damages, costs, claims, expenses or other
liability (including reasonable attorneys’ fees) arising from or relating to the
breach or alleged breach by Omeon of the representations and warranties set
forth in Section 10.
 
12. Independent Contractor Relationship. Except as otherwise set forth
herein,  Omeon is an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship. Omeon will not be entitled to any of the
benefits which GVI may make available to its employees, including, but not
limited to, group health or life insurance, profit-sharing or retirement
benefits. The manner and means by which Omeon and/or its contractors chooses to
complete the Development are in Omeon's sole discretion and control. In
completing the Development, Omeon agrees to provide its own equipment, tools and
other materials at its own expense.  Omeon is not the agent of GVI and is not
authorized to make any representation, contract, or commitment on behalf of GVI.
Omeon is solely responsible for, and will timely file all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of fees under
this Agreement. Omeon is solely responsible for, and must maintain adequate
records of, expenses incurred in the course of performing services under this
Agreement. No part of Omeon’s compensation will be subject to withholding by GVI
for the payment of any social security, federal, state or any other employee
payroll taxes.
 
13. Non-Exclusivity.  GVI recognizes that Omeon has existing business
relationships and a continued business interest in the field of software
development and, more particularly, video management system software
development.  The Definitive Agreements are not intended to preclude Omeon from
operating in this business space, so long as such operation can proceed without
the use of the PacketNVR Software assigned to and owned by GVI.
 
14. Confidential Information.
 
14.1 Ownership of Confidential Information.  The Parties acknowledge that during
the performance of this Agreement, each Party (“Receiving Party”) will have
access to certain of the other Party’s (“Disclosing Party”) Confidential
Information or Confidential Information of third parties that the disclosing
Party is required to maintain as confidential.  Both Parties agree that all
items of Confidential Information are proprietary to the disclosing Party or
such third party, as applicable, and shall remain the sole property of the
disclosing Party or such third party. Under the terms of this Agreement,
“Confidential Information” shall mean all written or oral information, disclosed
by either Party to the other, related to the operations of either Party or a
third party that has been identified as confidential or that by the nature of
the information or the circumstances surrounding disclosure ought reasonably to
be understood to be proprietary and/or confidential.  Without limiting the
generality of the foregoing, the terms of this Agreement as well as the
PacketNVR Software shall be considered Confidential Information.
 
7.

--------------------------------------------------------------------------------


 
14.2 Mutual Confidentiality Obligations. Each Party agrees as follows: (i) to
use the Confidential Information of the Disclosing Party only for the purposes
described herein; (ii) that it will not reproduce the Confidential Information
of the Disclosing Party other than as permitted herein and will hold in
confidence and protect such Confidential Information from dissemination to, and
use by, any third party other than in accordance with paragraph (iv) below;
(iii) that it will not create any derivative work from Confidential Information
of the Disclosing Party in violation of this Agreement or the Disclosing Party’s
copyrights; (iv) to restrict access to the Confidential Information of the
Disclosing Party to such of the Receiving Party’s personnel, agents, and/or
consultants and contractors, if any, who have a need to have access and who have
been advised of the obligation of confidentiality and have agreed in writing to
treat such information in accordance with the terms of this Agreement; and (v)
to return or destroy all Confidential Information of the Disclosing Party in its
possession upon termination or expiration of this Agreement.
 
14.3 Confidentiality Exceptions.  Notwithstanding the foregoing, the provisions
of Sections 14.1 and 14.2 shall not apply to Confidential Information that (i)
is publicly available or in the public domain at the time disclosed; (ii) is or
becomes publicly available or enters the public domain through no fault of the
Receiving Party; (iii) is rightfully communicated to the Receiving Party by
persons not bound by confidentiality obligations with respect thereto; (iv) is
already in the Receiving Party’s possession free of any confidentiality
obligations with respect thereto at the time of disclosure; (v) is independently
developed by the Receiving Party without reference to the disclosing Party’s
confidential information; or (vi) is approved by the disclosing Party for
release or disclosure  to the Receiving Party without
restriction.  Notwithstanding the foregoing, each Party may disclose
Confidential Information to the limited extent required (x) in order to comply
with the order of a court or other governmental body, or as otherwise necessary
to comply with applicable law or rules of any exchange or market on which the
securities of a Party are listed, provided that the Party making the disclosure
pursuant to the order shall first have given notice to the other Party, if
legally permitted to do so, so that the disclosing Party may seek a protective
order or other appropriate remedy.  The receiving Party shall furnish only that
portion of the Confidential Information that the receiving Party is legally
required to furnish and shall reasonably cooperate with the disclosing Party in
seeking assurances that confidential treatment will be accorded such
Confidential Information.
 
15. Term and Termination.
 
15.1 Term. Except as otherwise set forth in this Agreement, the initial term of
this Agreement is for three (3) year(s) from the Effective Date set forth above,
unless earlier terminated as provided in this Agreement. This Agreement may be
renewed upon mutual written agreement of the parties.
 
15.2 Termination. GVI may terminate this Agreement immediately in its sole
discretion upon Omeon’s material breach of Section 14 of this Agreement. This
Agreement terminates automatically upon exercise of all the purchase options by
GVI and/or the exercise of all rights to compel purchase by Omeon, or any
combination thereof.
 
8.

--------------------------------------------------------------------------------


 
15.3 Effects of Termination. Upon any expiration or termination of this
Agreement,  the licenses granted under this Agreement shall immediately cease
and terminate, and any development sublicenses granted by Omeon to any third
party shall likewise cease and terminate. As such, Omeon (i) shall immediately
discontinue all use of GVI’s Confidential Information; (ii) shall delete any GVI
Confidential Information from Omeon’ computer storage or any other media,
including, but not limited to, online and off-line libraries; and (iii) shall
return to GVI or, at GVI’s option, destroy, all copies of GVI’s Confidential
Information.
 
15.4 Survival. The rights and obligations contained in Sections  7 (“Ownership
of Work Product”), 8 (“Artist’s, Moral, and Other Rights”), 10 (“Representations
and Warranties”), 14 (“Confidential Information”), and 16 (“Non-solicitation of
Employees”) will survive any termination or expiration of this Agreement.
 
16. Non-solicitation of Employees and Contractors.  During the term of this
Agreement and for one (1) year following the last day on which Omeon performs
services for GVI under this Agreement, GVI will not, directly or indirectly,
employ or offer employment to any employee of Omeon or contractor provided by
Omeon, or assist any related corporation, affiliate or third party in doing so,
without first contacting Omeon and obtaining the Omeon’s express consent with
respect to the specific employee(s) in question.
 
17. General Provisions.
 
17.1 Force Majeure. Except with respect to payment obligations hereunder, if a
Party is prevented or delayed in performance of its obligations hereunder as a
result of compliance with any requirement of applicable law, war, terrorist
attack, insurrection, riot, fires, floods, epidemics, failure of public
utilities or public transportation systems, or other circumstances beyond such
Party’s reasonable control, such failure or delay shall not be deemed to
constitute a material breach of this Agreement, but such obligation shall remain
in full force and effect, and shall be performed or satisfied as soon as
reasonably practicable after the termination of the relevant circumstances
causing such failure or delay, provided that if such Party is prevented or
delayed from performing for more than ninety (90) days, the other Party may
terminate this Agreement upon thirty (30) days’ written notice.
 
17.2 Successors and Assigns. Omeon may not subcontract or otherwise delegate its
obligations under this Agreement without GVI’s prior written consent. The
Parties may not assign this Agreement without prior written consent. Subject to
the foregoing, this Agreement will be for the benefit of GVI’s successors and
assigns, and will be binding on Omeon’s subcontractors or delegatees.
 
17.3 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by overnight courier upon written verification of receipt; or (ii) by
telecopy or facsimile transmission upon acknowledgment of receipt of electronic
transmission. Notice shall be sent to the addresses set forth above or such
other address as either party may specify in writing.
 
9.

--------------------------------------------------------------------------------


 
17.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THEREOF.  THE PARTIES SPECIFICALLY EXCLUDE THE OPERATION OF THE
UNITED NATIONS CONVENTION ON THE INTERNATIONAL SALE OF GOODS.  FOR PURPOSES OF
ALL CLAIMS BROUGHT UNDER THIS AGREEMENT, EACH OF THE PARTIES HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED
WITHIN THE BOROUGH OF MANHATTAN, NEW YORK.
 
17.5 Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.
 
17.6 Waiver. The waiver by a Party of a breach of any provision of this
Agreement by the other Party shall not operate or be construed as a waiver of
any other or subsequent breach by such Party.
 
17.7 Injunctive Relief for Breach. The Parties’ obligations under this Agreement
are of a unique character that gives them particular value; breach of any of
such obligations will result in irreparable and continuing damage to the other
Party for which there will be no adequate remedy at law; and, in the event of
such breach, the affected Party will be entitled to injunctive relief and/or a
decree for specific performance, and such other and further relief as may be
proper (including monetary damages if appropriate).
 
17.8 Publicity; Press Releases and Marketing Material. Except as provided
hereunder, neither party shall publicly disclose the existence of this
Agreement, any information concerning this Agreement or the terms and conditions
of this Agreement without the prior written consent of the other parties. The
Parties shall coordinate in good faith the disclosure of this Agreement,
including mutually agreeable press releases and marketing materials. Neither
party may issue a press release or other marketing material that mentions the
other party without the other party’s prior written consent.
 
17.9 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern GVI’s option to purchase developed software
and in the event of any conflict between the terms of this Agreement and any
Definitive Agreement, the terms of this Agreement will control. This Agreement
may only be changed by mutual agreement of authorized representatives of the
parties in writing and duly executed.
 
17.10 Headings.  The headings in this Agreement are inserted merely for the
purpose of convenience and shall not affect the meaning or interpretation of
this Agreement.
 
17.11 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one Agreement.
 
 
10.

--------------------------------------------------------------------------------

 
 
[Signature page follows]


 
11.

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.


GVI Security Video
 
Omeon Inc.
Management Solutions, LLC
         
By:
   
By:
s/ SRIDHAR KRISHNASWAMY
 
Name: Joseph Restivo
   
Name: SRIDHAR KRISHNASWAMY
 
Title:  CFO and COO
   
Title: CEO & President
     
2801 Trade Center Dr.
 
7312 Beckett Drive NE
Suite 120
 
Cedar Rapids, IA 52402
Carrollton, TX  75007
         
For purposes of Section 4 above
         
PacketNVR LLP, PARTNERS:
         
/s/ TOM GALVIN
   
TOM GALVIN – Managing Partner
   
1043 Catherine Avenue
   
Naperville, IL 60540
         
s/ SRIDHAR KRISHNASWAMY
   
SRIDHAR KRISHNASWAMY – Managing Partner
   
1043 Catherine Avenue
   
Naperville, IL 60540
   



Parent Guaranty:


Parent hereby guarantees the payment obligations of GVI under the foregoing
Agreement.



 
GVI Security Solutions, Inc.
     
By:
/s/ Joseph Restivo
 
Name: Joseph Restivo
 
Title:  CFO and COO

 
12.

--------------------------------------------------------------------------------


 
EXHIBIT A –Software Development Schedule
EXHIBIT B – Specifications
EXHIBIT C - Assignment Of Intellectual Property Rights
EXHIBIT D - Summary - Schedule Of Milestones And Potential Payments
EXHIBIT E - Warranty Service Level Commitment
EXHIBIT F - Third Party Software

 
 

--------------------------------------------------------------------------------

 